Citation Nr: 0033401	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  97-26 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for idiopathic cramps 
syndrome, secondary to exposure to herbicides.

2.  Entitlement to service connection for chronic peripheral 
neuropathy, secondary to exposure to herbicides.

3.  Entitlement to service connection for chronic probable 
vasculogenic impotence, secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to May 
1964.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 1999, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, for additional development.  The case is 
now before the Board for final appellate consideration.


REMAND

The veteran maintains, in substance, that he was exposed to 
herbicides while serving in Vietnam.  In various pieces of 
correspondence to VA he has contended that because of his 
exposure to herbicides he now suffers from idiopathic cramps 
syndrome, chronic peripheral neuropathy, and chronic probable 
vasculogenic impotence.  He has asserted that he has 
undergone numerous urine heavy metal tests, one of which 
showed arsenic in the urine.  He noted that he had checked 
his well water and other possible sources and had found no 
source for the arsenic.  The veteran has also argued that his 
peripheral neuropathy should be service-connected even if not 
acute, since many people do not know they have peripheral 
neuropathy and therefore cannot report it.  

The veteran's service medical records are negative for 
complaints, findings, symptoms, or diagnoses related to 
idiopathic cramps syndrome, chronic peripheral neuropathy, or 
chronic probable vasculogenic impotence.  However, post 
service clinical records reflect diagnoses of impotence, 
idiopathic cramps syndrome, and peripheral neuropathy, 
without clinical opinion as to whether there exists an 
etiological relationship between such current disorders and 
the veteran's active service, to include exposure to 
herbicides.  

In this regard, the Board notes that an October 1994 
treatment note and a January 1996 report from the Mayo Clinic 
provide that the veteran reported exposure to Agent Orange, 
as well as factory work during which he was exposed to many 
heavy metals.  It was noted that a January 1983 occupational-
environmental medicine consultation found no evidence to 
suggest intoxication from any of the chemicals with which the 
veteran described working and that no further search for 
toxic effects was indicated.  Medical records dated in 1996 
from the Male Sexual Dysfunction Institute include diagnoses 
of organic impotence, secondary to arterial insufficiency, 
and peripheral neuropathy, etiology to be determined.  VA 
records of outpatient treatment in 1996 and 1997 show 
treatment for the claimed disabilities, and recount current 
symptoms.

A June 1996 report from the University of Michigan Medical 
Center provides that the veteran was concerned that his 
neuropathy might be related to Agent Orange exposure.  The 
report provides that at that time the exact etiology of the 
veteran's neuropathy was uncertain, there was no obvious 
cause found either with previous or current work-ups, and 
there was no family history since the veteran was adopted.  
An August 1996 report from the University of Michigan Section 
of Urology provides that the veteran had erectile difficulty 
of vascular etiology as well as contributions from peripheral 
neuropathy.  A June 1997 report from the University of 
Michigan Medical Center Department of Neurology provides that 
examiners there suspected that the veteran suffered from a 
cryptogenic peripheral neuropathy, and thought that it was 
unlikely that it was related to heavy metal exposure.  

Appropriate VA examination to determine the nature and 
etiology of the disabilities at issue would be useful in 
adjudicating the appeal.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for 
VA examination(s) by appropriate 
specialist(s), as needed, to determine 
the nature and etiology of the 
disabilities at issue.  The claims folder 
must be made available to, and reviewed 
by, the examiner(s) prior to examination.  
All indicated tests and studies should be 
performed.  The examiner(s) should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any disability at issue is due to 
any clinical manifestations in service, 
or exposure to herbicides in service.  A 
complete rationale for all opinions 
expressed should be provided.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is advised that a failure to report for the 
scheduled examinations without good cause could result in the 
denial of his claims.  38 C.F.R. § 3.655 (2000).



		
	U. R.  POWELL
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2000)



